DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7–12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites:
“7. A waste collection device for a portable vacuum device, the attachment device comprising:
an opening, an interior compartment, and a connector having an open receiving end;
said connector configured to connect the waste collection device to the portable vacuum device;
the waste collection device configured to intake waste within said interior compartment via said opening when said portable vacuum device is operated; and
wherein said waste collection device and said portable vacuum device are selectively separable.” Emphasis added. 

Claim 7 is indefinite because the term “the attachment device” lacks antecedent basis. 
For the purpose of examination, claim 7 is interpreted as:
“7. A waste collection device for a portable vacuum device, the waste collection 
an opening, an interior compartment, and a connector having an open receiving end;
said connector configured to connect the waste collection device to the portable vacuum device;
the waste collection device configured to intake waste within said interior compartment via said opening when said portable vacuum device is operated; and
wherein said waste collection device and said portable vacuum device are selectively separable.”

Claims 8–12 are indefinite because they depend from claim 7. 

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims are rejected as follows:
Claims 1–5 and 7–11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Price, US 2016/0309972 (“Price”). 
Price teaches the claimed limitation of a portable vacuum system (i.e., Price’s floor vacuum as shown in Fig. 3). Price Fig. 3, [0054]. Price’s portable vacuum system comprises a waste collection device (Price’s floor attachment) comprising an opening (Price’s opening 18), an interior compartment (waste compartment 12), and a connector (connecting position 26) having an open receiving end (the end that receives tube 11 is the open receiving end). Id. at Fig. 3, [0054] and [0056]. 
Price teaches the claimed limitation of a portable vacuum device comprising a handle (Price’s handle 1). Price Fig. 3, [0043]. Price’s portable vacuum device also comprises a motor having a fan. Id. at [0011]. Price further discloses that the portable vacuum device comprises an open end (the connection between tube 11 and handle 1 as shown in annotated Fig. 3) configured for sucking waste and debris into said portable vacuum device. Id. at annotated Fig. 3, [0044]. 
Price teaches that the portable vacuum device open end configured to be temporarily connected to said open receiving end of said connector 26 of said waste collection device (as shown in Fig. 3). Price Fig. 3. 
Price teaches the claimed limitation of that the waste collection device is configured to intake waste within said interior compartment 12 via said opening 18 when said portable vacuum device is operated. Price Fig. 3, [0056]–[0057. 
Price teaches the claimed limitation of that waste collection device and the portable vacuum device are selectively separable because Price discloses that the waste collection device is a floor attachment, which by definition could be detached. Price Fig. 3, [0054]. 

    PNG
    media_image1.png
    930
    840
    media_image1.png
    Greyscale

Regarding Claim 2:
Price teaches the claimed limitation of the portable vacuum system of claim 1, further comprising an attachment (tube 11) placed between said open receiving end of said waste collection device and said portable vacuum device open end. Price Fig. 3, [0054]. Price’s attachment is configured to connect said waste collection device to said portable vacuum device. Id. 
Regarding Claim 3:
Price teaches the claimed limitation of the portable vacuum system of claim 1, wherein the interior compartment 12 of Price is selectively openable along a hinge (hinge of lid 17). Price Fig. 3, [0057]. 
Regarding Claim 4:
Price teaches that the claimed limitation of the portable vacuum system of claim 1, wherein said opening of said waste collection device comprises a flap (Price discloses a closure such as flap that covers the intake port). Price Fig. 3, [0029]. 
Regarding Claim 5:
Price teaches the claimed limitation of portable vacuum system of claim 1, further comprising a collection bag (bag 13) within said interior compartment 12. Price Figs. 3 or 4, [0058]. Price’s collection bag 13 is configured to receive and store waste entering said waste collection device. Id. 
Regarding Claim 7:
Price teaches the claimed limitation of a waste collection device for a portable vacuum device (Price’s embodiment as shown in Fig. 3). Price Fig. 3, [0054]. The waste collection device device (Price’s floor attachment) comprises an opening (opening 18), an interior compartment (waste compartment 12), and a connector (connecting position 26) having an open receiving end (the opening in Price’s connecting position 26 that receives tube 11). Id. Price’s connector 26 is configured to connect the waste collection device (Price’s floor attachment) to the portable vacuum device (see annotated Fig. 3). Id. at annotated Fig. 3.
Price teaches the claimed limitation of that the waste collection device (Price’s floor attachment) is configured to intake waste within said interior compartment 12 via said opening 18 when said portable vacuum device is operated. Price Fig. 3, [0056]. 
Price teaches that its waste collection device and its portable vacuum device are selectively separable because the Price’s waste collection device (floor attachment) is an attachment that can be removed for other configurations as shown in Price’s Figs. 1–2. 

    PNG
    media_image1.png
    930
    840
    media_image1.png
    Greyscale

Regarding Claim 8:
Price teaches the claimed limitation of the portable vacuum system of claim 7, further comprising an attachment (i.e., Prices tube 11) placed between said open receiving end of said waste collection device and said portable vacuum device open end (see annotated Fig. 1 above). Price Fig. 3, [0054]. Price discloses that the attachment 11 is configured to connect said waste collection device to said portable vacuum device. Id. 
Regarding Claim 9:
Price teaches the claimed limitation of the portable vacuum system of claim 7, wherein said interior compartment 12 is selectively openable along a hinge (hinge of lid 17). Price Fig. 3, [0057]. 
Regarding Claim 10:
Price teaches the claimed limitation of the portable vacuum system of claim 7, wherein said opening of said waste collection device comprises a flap (Price discloses a closure such as flap that covers the intake port). Price Fig. 3, [0029]. 
Regarding Claim 11:
Price teaches the claimed limitation of the portable vacuum system of claim 7, further comprising a collection bag (Price’s bag 13) within said interior compartment 12. Price Figs. 3 or 4, [0058].  Price’s collection bag is configured to receive and store waste entering said waste collection device. Id.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims are rejected as follows:
Claims 6, 12 and 13–18 are rejected under 35 U.S.C. 103 as being obvious over Price. 
Regarding Claim 6:
Price discloses the claimed limitation of the portable vacuum system of claim 1, wherein  at least one filter guard (Price’s one or more filter guards 10) is presented in the tube 11. Price Fig. 3, [0044]. 
Price does not disclose that the at least one filter guard 10 is located within the connector of the waste collection device.
However, Price discloses that the filter guard 10 could be located in the half, third, or even the most distal quarter of the tube 11. Price Fig. 3, [0044]. It is noted here that Price’s embodiment as shown in Fig. 3 shows a tube with 3 parts, in this embodiment, the most distal quarter of the tube 11 (the end near the waste collection device) would overlap with connector 26. Id. at Fig. 3. Therefore, the filter guard 10 located at the most distal quarter of tube 11 (the end near waste collection device) would be located within the connector 26 of the waste collection device as the connector 26 overlaps with the distal quarter end of the tube 11. 
Regarding Claim 12:
Price discloses the claimed limitation of the portable vacuum system of claim 7, wherein at least one filter guard (Price’s one or more filter guards 10) is presented in the tube 11. Price Fig. 3, [0044]. 
Price does not disclose that the at least one filter guard 10 is located within the connector of the waste collection device.
However, Price discloses that the filter guard 10 could be located in the half, third, or even the most distal quarter of the tube 11. Price Fig. 3, [0044]. It is noted here that Price’s embodiment as shown in Fig. 3 shows a tube with 3 parts, in this embodiment, the most distal quarter of the tube 11 (the end near the waste collection device) would overlap with connector 26. Id. at Fig. 3. Therefore, the filter guard 10 located at the most distal quarter of tube 11 (the end near waste collection device) would be located within the connector 26 of the waste collection device as the connector 26 overlaps with the distal quarter end of the tube 11. 
Regarding Claim 13:
Price teaches the claimed limitation of a portable waste collection system. Price Fig. 3, [0054]. Price teaches a waste collection device (Price’s floor attachment) comprising an opening (Price’s opening 18), an interior compartment (waste compartment 12), and a connector (connecting position 26) having an open receiving end (the end that receives tube 11 is the open receiving end). Id. at Fig. 3, [0054] and [0056]. 
While Price teaches a plurality of filter guard 10, Price does not explicitly teach that the connector 26 comprises at least one filter guard 10. However, as discussed in claims 6 and 12, it would have been obvious for one filter guard 10 to be located within the connector 26 as the connector overlaps with the most distal quarter end of the tube 11.
Price also teaches a portable vacuum device (see annotated Fig. 3) comprising a handle (prices handle 1). Price Fig. 3, [0043]. Prices portable vacuum device also comprises a motor having a fan. Id. at [0011]. Price further discloses an open end (the connection between tube 11 and handle 1 as shown in annotated Fig. 3) configured for sucking waste and debris into said portable vacuum device. Id. at annotated Fig. 3, [0044]. 
Additionally, Price teaches that the portable vacuum device open end located distally from said handle 1 (see annotated Fig. 3 below) and the open end is configured to be temporarily connected to the open receiving end of said connector of said waste collection device (Price’s floor attachment could be detached from the rest part of the collection system). Price Figs. 3 and 5. 
Price also teaches that waste collection device is configured to intake waste within said interior compartment 12 via said opening 18 when said portable vacuum device is operated. Price Fig. 3, [0056]–[0057]. Price teaches that the vacuum device is operable with one hand. Id. at [0007]. Price teaches that the waste collection device and the portable vacuum device are selectively separable because Price discloses that the waste collection device is a floor attachment, which by definition could be detached. Price Fig. 3, [0054]. 

    PNG
    media_image1.png
    930
    840
    media_image1.png
    Greyscale

Regarding Claim 14:
Price teaches the claimed limitations of the portable vacuum system of claim 13, further comprising an attachment (tube 11) placed between said open receiving end of said waste collection device and said portable vacuum device open end. Price, annotated Fig. 3 as shown above, [0054]. Price also teaches that attachment 11 is configured to connect said waste collection device to said portable vacuum device. Id. at Fig. 3, [0054]. 
Regarding Claim 15:
Price teaches the claimed limitation of the portable vacuum system of claim 13, wherein said interior compartment 12 is selectively openable along a hinge (hinge of lid 17). Price Fig. 3, [0057]. 
Regarding Claim 16:
Price teaches the claimed limitation of the portable vacuum system of claim 13, wherein said opening of said waste collection device comprises a flap (Price discloses a closure such as flap that covers the intake port). Price Fig. 3, [0029]. 
Regarding Claim 17:
Price teaches the claimed limitation of the portable vacuum system of claim 13, further comprising a collection bag (Price’s bag 13) within said interior compartment 12. Price Figs. 3 or 4, [0058].  Price’s collection bag is configured to receive and store waste entering said waste collection device. Id.
Regarding Claim 18:
As discussed in claims 6, 12 and 13, since Price discloses that a filter guard 10 could be located at the most distal quarter of tube 11 (the end near waste collection device), the filter guard 10 would also be located within the connector 26 of the waste collection device as the connector 26 overlaps with the distal quarter end of the tube 11. Price Fig. 3, [0044].

Claim Rejections - 35 USC § 103
Claims are rejected as follows:
Claims 1–18 are rejected under 35 U.S.C. 103 as being obvious over Gill, US 2008/0030032 A1 (“Gill”) in view of Price. 
Regarding Claim 1:
Gill teaches the claimed limitation of a portable vacuum system (i.e., Gill’s Vacuum device 10). Gill Fig. 2, [0018]. Gill’s portable vacuum system comprises a waste collection device (Gill’s disposable waster receptacle 28) comprising an opening (Gill’s mouth 56), an interior compartment (intake chamber 55), and a connector (attachment end 58) having an open receiving end (attachment end 58 is open as it is an annular end). Id. at Figs. 3–4, [0022].  
Gill teaches the claimed limitation of a portable vacuum device (Gill’s vacuum housing 22) comprising a handle (Gill’s handle 36). Gill Fig. 3, [0020]. Gill’s portable vacuum device 22 also comprises a motor 52.  Id. at Fig. 3, [0023]. 
While Gill does not explicitly disclose that its motor 52 has a fan, Price discloses a motor with a fan used in a portable vacuum cleaner that has a very similar structure as mapped above. Price Fig. 3, [0011]. It would therefore have been obvious for a person of ordinary skill in the art to understand that motor having a fan is known in the art to be suitable for portable vacuum structures. 
Gill also discloses that the portable vacuum device 22 comprises an open end (the opening of vacuum housing 22 that is in fluid communication with intake chamber 55) configured for sucking waste and debris into said portable vacuum device 22. Gill Fig. 3, [0023]. 
Gill teaches that the portable vacuum device 22 open end configured to be temporarily connected to said open receiving end of said connector 58 of said waste collection device 28 as Gill’s disposable waster receptacle 28 could be unlatched from portable vacuum device 22 via button 32. Id. at Figs. 3–4, [0027]. 
Gill also teaches the claimed limitation of that the waste collection device 28 is configured to intake waste within said interior compartment 55 via said opening 56 when said portable vacuum device 22 is operated. Gill Fig. 2, [0023]–[0024]. 
Additionally, Gill teaches the claimed limitation of that waste collection device 28 and the portable vacuum device 22 are selectively separable via button. Gill Fig. 3, [0027]. 

    PNG
    media_image2.png
    801
    679
    media_image2.png
    Greyscale


Regarding Claim 2:
Gill teaches the claimed limitation of the portable vacuum system of claim 1, further comprising an attachment (Gill’s lip 61) placed between said open receiving end 58 of said waste collection device 28 and said portable vacuum device 22 open end. Gill Figs. 3–4, [0025]. The limitation of that “said attachment is configured to connect said waste collection device  to said portable vacuum device” does not get patentable weight as it describes intended use and has no significance to the structure and thus has no patentable weight. MPEP 2114(II). 
Regarding Claim 3:
Gill teaches the claimed limitation of the portable vacuum system of claim 1, wherein the interior compartment 55 of Gill is selectively openable along a hinge (pivot pin 63). Gill Fig. 4, [0026]. 
Regarding Claim 4:
Gill teaches that the claimed limitation of the portable vacuum system of claim 1, wherein said opening 56 of said waste collection device 28 comprises a flap (Gill’s flap 62). Gill Fig. 4, [0026]. 
Regarding Claim 5:
Gill does not explicitly teach the portable vacuum system of claim 1, further comprising a collection bag within Gill’s interior compartment 55.
However, Price teaches the claimed limitation of portable vacuum system of claim 1, further comprising a collection bag (bag 13) within said interior compartment 12. Price Figs. 3 or 4, [0058]. Price’s collection bag 13 is configured to receive and store waste entering said waste collection device. Id. It would have been obvious to include Price’s collection bag 13 in Gill because the use of a collection bag to collect contaminants in known in the portable vacuum system art as being suitable for storing and transferring contaminants. 
Regarding Claim 6:
Gill discloses the claimed limitation of the portable vacuum system of claim 1, wherein  at least one filter guard (Gill’s filter element 30) located within the connector 61 of the waste collection device 28. Gill Fig. 4, [0025]. 
Regarding Claim 7:
Gill teaches the claimed limitation of a waste collection device (Gill’s disposable waster receptacle 28) for a portable vacuum device (vacuum housing 22). Gill Fig. 2, [0028] and [0018]. The waste collection device 28 comprises an opening (mouth 56), an interior compartment (chamber 55), and a connector (attachment end 58) having an open receiving end. Id. at Fig. 4, [0025]. The limitation of “said connector configured to connect the waste collection device to the portable vacuum device” does not get patentable weight as it describes intended use and has no significance to the structure and thus has no patentable weight. MPEP 2114(II). 
Gill teaches the claimed limitation of that the waste collection device 28 is configured to intake waste within said interior compartment 55 via said opening 56 when said portable vacuum device 10 is operated. Gill Fig. 2, [0024]. 
Gill teaches that its waste collection device 28 and its portable vacuum device 22 are selectively separable via depress button 32. Gill Fig. 2, [0027]. 

    PNG
    media_image2.png
    801
    679
    media_image2.png
    Greyscale

Regarding Claim 8:
Gill teaches the claimed limitation of the portable vacuum system of claim 7, further comprising an attachment (i.e., lip 61) placed between said open receiving end of said waste collection device (on connector 58) and said portable vacuum device open end (the opening on vacuum hosing 22 that is in fluid communication with the intake chamber 55). Id. at Fig. 3, [0023]. The limitation of “said attachment configured to connect said waste collection device to said portable vacuum device” does not get patentable weight as it describes intended use and has no significance to the structure and thus has no patentable weight. MPEP 2114(II). 
Regarding Claim 9:
Gill teaches the claimed limitation of the portable vacuum system of claim 7, wherein the interior compartment 55 of Gill is selectively openable along a hinge (pivot pin 63). Gill Fig. 4, [0026]. 
Regarding Claim 10:
Gill teaches that the claimed limitation of the portable vacuum system of claim 7, wherein said opening 56 of said waste collection device 28 comprises a flap (Gill’s flap 62). Gill Fig. 4, [0026]. 
Regarding Claim 11:
Gill does not explicitly teach the portable vacuum system of claim 7, further comprising a collection bag within Gill’s interior compartment 55.
However, Price teaches the claimed limitation of portable vacuum system of claim 1, further comprising a collection bag (bag 13) within said interior compartment 12. Price Figs. 3 or 4, [0058]. Price’s collection bag 13 is configured to receive and store waste entering said waste collection device. Id. It would have been obvious to include Price’s collection bag 13 in Gill because the use of a collection bag to collect contaminants in known in the portable vacuum system art as being suitable for storing and transferring contaminants. 
Regarding Claim 12:
Gill discloses the claimed limitation of the portable vacuum system of claim 7, wherein  at least one filter guard (Gill’s filter element 30) located within the connector 61 of the waste collection device 28. Gill Fig. 4, [0025]. 
Regarding Claim 13:
Gill teaches the claimed limitation of a portable waste collection system (Gill’s Vacuum device 10). Gill Fig. 3, [0017]. Gill teaches a waste collection device (disposable waste receptacle 28) comprising an opening (mouth 56), an interior compartment (intake chamber 55), and a connector (attachment end 58) having an open receiving end and at least one filter guard (filter element 30). Id. at Figs. 3–4, [0022] and [0025]. 
Gill also teaches a portable vacuum device (vacuum housing 22) comprising a handle (opening 36). Gill Fig. 3, [0020]. Gill’s portable vacuum device 22 also comprises a motor (suction motor 52). Id. at Fig. 3, [0023]. 
While Gill does not explicitly disclose that its motor 52 has a fan, Price discloses a motor with a fan used in a portable vacuum cleaner that has a very similar structure as mapped above. Price Fig. 3, [0011]. It would therefore have been obvious for a person of ordinary skill in the art to understand that motor having a fan is known in the art to be suitable for portable vacuum structures. 
Gill further discloses that the portable vacuum device comprises an open end (the opening on vacuum hosing 22 that is in fluid communication with the intake chamber 55) configured for sucking waste and debris into said portable vacuum device. Id. at Fig. 3, [0023].
Additionally, Gill teaches that the portable vacuum device open end located distally from said handle 36 (see Gill’s Fig. 3) and the open end is configured to be temporarily connected to the open receiving end of said connector 58 of said waste collection device 28 via button 32. Id. at Fig. 3, [0027]. 
Gill also teaches that waste collection device is configured to intake waste within said interior compartment 55 via said opening 56 when said portable vacuum device 22 is operated. Gill Fig. 2, [0028]. Gill teaches that the vacuum device 22 is operable with one hand via handle 18. Id. at Fig. 3, [0028]. Gill teaches that the waste collection device 28 and the portable vacuum device 22 are selectively separable via button 32. Id. at Fig. 3, [0027].  

    PNG
    media_image2.png
    801
    679
    media_image2.png
    Greyscale

Regarding Claim 14:
Gill teaches the claimed limitations of the portable vacuum system of claim 13, further comprising an attachment (lip 61) placed between said open receiving end of said waste collection device 28 and said portable vacuum device 22 open end. Gill Fig. 3, [0025]. The limitation of “said attachment configured to connect said waste collection device to said portable vacuum device” does not get patentable weight as it describes intended use and has no significance to the structure and thus has no patentable weight. MPEP 2114(II). 
Regarding Claim 15:
Gill teaches the claimed limitation of the portable vacuum system of claim 13, wherein said interior compartment 55 is selectively openable along a hinge (pivot pin 63). Gill Fig. 4, [0026]. 
Regarding Claim 16:
Gill teaches the claimed limitation of the portable vacuum system of claim 13, wherein said opening of said waste collection device 28 comprises a flap (Gill’s flap 62). Gill Fig. 4, [0026]. 
Regarding Claim 17:
Gill does not explicitly teach the portable vacuum system of claim 13, further comprising a collection bag within Gill’s interior compartment 55.
However, Price teaches the claimed limitation of portable vacuum system of claim 13, further comprising a collection bag (bag 13) within said interior compartment 12. Price Figs. 3 or 4, [0058]. Price’s collection bag 13 is configured to receive and store waste entering said waste collection device. Id. It would have been obvious to include Price’s collection bag 13 in Gill because the use of a collection bag to collect contaminants in known in the portable vacuum system art as being suitable for storing and transferring contaminants. 
Regarding Claim 18:
Gill discloses the portable vacuum system of claim 13, further comprising at least one filter guard 30 located within said connector 61 of said waste collection device 28. Gill Fig. 4, [0025]. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776